Estate of Justin Potter, Jr., Justin Potter, Administrator v. Commissioner.Estate of Justin Potter v. CommissionerDocket No. 9134.United States Tax Court1948 Tax Ct. Memo LEXIS 206; 7 T.C.M. (CCH) 240; T.C.M. (RIA) 48062; April 27, 1948*206  James W. Allen, C.P.A., 1018 Third Nat'l Bank Bldg., Nashville 3, Tenn., for the petitioner. S. Earl Heilman, Esq., for the respondent.  VAN FOSSAN Memorandum Opinion VAN FOSSAN, Judge: The respondent determined a deficiency in estate taxes of decedent in the amount of $19,126.31. Various matters have been settled by agreement of the parties and effect will be given to such agreements in the recomputation consequent hereon. These matters include inheritance taxes paid on December 9, 1942, in the amount of $5,698.33 and an item of attorney fees involved in conducting these proceedings. The only matters now in dispute are the fair market values on September 8, 1941, the date of death of decedent, of four items of stock owned by decedent. Most of the facts, including sales, tonnage and production figures, earnings, dividends paid, book values, and similar data were stipulated. Other evidence as to sales of stock, etc., was adduced by examination of witnesses. The stocks involved were: ValueValueReturnedDeterminedNumberKindbybyof Sharesof StockCompanyPetitionerRespondent104 shs.PreferredDawson Daylight Coal Company$25.00 per sh.$90.00 per sh.226 shs.CommonDawson Daylight Coal Company3.00 per sh.75.00 per sh.20,000 shs. $1 par CommonNashville Coal Company1.39 per sh.4.00 per sh.500 shs.CommonHermitage Portland Cement Company15.00 per sh.22.50 per sh.*207  We have carefully studied the evidence and have attributed such weight to the various elements of value as we deem proper. From these considerations we have arrived at and hereby find as the fair market value of the several items of stock on the basic date, the following: The 104 shares of preferred stock of Dawson Daylight Coal Company had a fair market value of $40 per share; the 226 shares of common stock of Dawson Daylight Coal Company had a fair market value of $7 per share; the 20,000 shares $1 par common stock of Nashville Coal Company had a fair market value of $2.50 per share, and the 500 shares of common stock of the Hermitage Portland Cement Company had a fair market value of $15 per share. The values above found will be employed in the recomputation made under Rule 50. Decision will be entered under Rule 50.